TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00601-CV



                                         S. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
          NO. 46469, HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.C. appeals from the trial court’s order terminating her parental rights to her

children.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear and

convincing evidence that statutory grounds for terminating S.C.’s parental rights existed and that

termination was in the children’s best interest. See id. § 161.001(b)(1)(N), (O), (2).

               On appeal, S.C.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.
1
        We refer to appellant, who is the mother of the children, by her initials only. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8.
at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has certified to this Court that he

provided S.C. with a copy of the Anders brief and motion to withdraw as counsel and informed her

of her right to examine the appellate record and to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, stating that it will not file a response

unless it deems a brief necessary after the review of any pro se response or request from this Court.

To date, S.C. has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on S.C.’s behalf,

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating S.C.’s parental rights.

We deny counsel’s motion to withdraw.2



                                                _____________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: November 13, 2018


        2
          See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). In P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” Id. Accordingly, counsel’s obligation to S.C. has not yet been discharged. See id. If S.C.,
after consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” Id.

                                                   2